Citation Nr: 0622313	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  00-18 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1979 to June 1983 
and from January to February 1991, with additional periods of 
active duty for training and inactive duty for training.


FINDING OF FACT

The veteran does not have a chronic back disorder that began 
in service.


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran has not alleged injury during any period of 
active duty for training or inactive duty for training with 
the Alabama National Guard, in which he served for some years 
after his regular army service.  Consequently, this case does 
not involve factual questions of the dates of ACDUTRA or 
INACDUTRA, or whether any of his National Guard service was 
active service for VA purposes.  See 38 U.S.C.A. § 101(24) 
(West 2002).

The veteran contends that he has a chronic back condition 
that began with an injury in service in 1980 and has 
persisted continuously since that injury.  He testified in 
May 2001 that he has suffered continuous back pain and 
resulting functional impairment since the original injury, 
including at the time of his physical examination for 
separation from service and that he has had continuous 
treatment since service beginning about two years after 
service.  He argues that the back condition was noted in 
service and that the service and other medical evidence of 
record shows continuity of symptomatology that warrants an 
award of service connection.  See 38 C.F.R. § 3.303(b) 
(2005).

This case turns on whether there is continuity of back 
symptomatology with a condition noted in service, 38 C.F.R. 
§ 3.303(b), and a nexus between the veteran's current low 
back condition and the continuity of symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  Whether there is a nexus 
between current findings and the symptomatology is a medical 
question.  Id. at 497.  For the reasons discussed below, the 
veteran's claim must be denied, because the preponderance of 
the evidence is that there is not continuity of 
symptomatology of a back condition with a back condition 
noted in service, and the preponderance of the evidences is 
also that there is no nexus between the veteran's current 
back condition and the back injuries noted in service.

Service medical records confirm the veteran complained of 
back pain after a fall in August 1980, and he complained of 
back pain again after another fall in February 1983, thus a 
condition was noted in service.  38 C.F.R. § 3.303(b) (2005).  
The veteran denied back problems on an April 1983 service 
medical history he completed, and the physical examination 
done the same date was negative for back problems.  Although 
the veteran testified in May 2001 that the service 
examination was not thorough and that he was having back 
symptoms at that time, his testimony does not explain why he 
reported on the history he completed at the time of the 
examination that he had no back problems.  The April 1983 
medical history and examination report are evidence of 
discontinuity of back symptoms.

National Guard reports of medical history and physical 
examination of February1985 and October 1986 show the 
veteran's report of no history of back problems and findings 
of a normal back.

There is no evidence of medical treatment for a back 
disability from the time of the veteran's separation from 
active service in June 1983 until a January 1991 record from 
Edge Regional Medical Center (ERMC) where he reported falling 
from a ladder.  Treatment records for the period 1983 to 1989 
obtained at the request of the show no treatment prior to 
1988, when the veteran's toe was treated.  

On psychiatric evaluation in May 1995 at Crenshaw Baptist 
Hospital, the review of physical systems noted the veteran's 
history of tendonitis and bilateral shoulder and wrist 
problems, but the review is silent about the veteran's back.  
The inclusion of certain complaints and the omission of back 
complaints is persuasive evidence that the veteran did not 
have back complaints at that time.

The next complaint of back complaints in the evidence was in 
June 1996 when the veteran was seen at ERMC for complaints of 
back pain of two days duration after sleeping on the floor, 
this time diagnosed as low back pain syndrome.  His lumbar 
back muscles were tender, and he was diagnosed with low back 
pain syndrome.  When seen 10 days later for follow-up he 
reported a history of low back pain since a back injury in 
service in 1980.  He also reported his current back pain 
might have started with lifting at work or maybe from 
sleeping on the floor two weeks ago.  These reports suggest 
that the veteran speculated a relationship between his 
current problems and the injury in service, but he also 
attributed his complaints to intercurrent causes.
In October 1996, the veteran was seen in the ERMC emergency 
room for low back pain.  He told the triage nurse that he 
hurt his back at home about a half an hour ago while changing 
a tire.  When seen approximately 15 minutes later, he 
reported that he gave a history of chronic low back pain and 
of a back injury while in military service, and said that he 
hurt his back about a half an hour before arrival when he 
twisted it at home while stacking towels.  His comment that 
his back pain was chronic and his mention of the back injury 
in service tends to show continuity, but he gave inconsistent 
reports within a few minutes of each other as to how he hurt 
his back.  This is evidence that the veteran is not a 
reliable historian.

On October 15, 1997, the veteran was in a motor vehicle 
accident.  He subsequently applied for Social Security 
Disability Insurance and a January 2003 SSA document shows 
the award of benefits for chronic pain syndrome and major 
depressive disorder with the onset of disability on October 
15, 1997.  Numerous medical examinations and disability 
evaluations subsequently performed for the Social Security 
Administration, as well as VA treatment records, attribute 
the veteran's low back condition to the October 1997 MVA 
without reference to any earlier back problems or earlier 
cause of the back problems.  Moreover, repeated x ray 
studies, rheumatology studies, a September 2001 computed 
tomography (CT) study and clinical evaluations have failed to 
identify any lumbar spine pathology, skeletal or 
neurological, resulting in repeated impressions of diffuse 
pain syndrome of unknown etiology since MVA in 1997.

On psychiatric evaluation in December 2002, the veteran 
reported that he hurt his back in service, that it got worse 
through the years, and that the accident in 1997 made it 
worse.  A physical examination report of November 2002 has 
part of the text obscured by a photograph that was apparently 
attached on top of the text photocopied for VA; the report 
states, "This mans states he was hurt while he was 
[obscured] back pain.  However, it increased in 1997 when he 
was involved in a wreck."  Assuming the veteran reported 
onset of back problems in service, the November and December 
2002 reports are two more instances of the veteran's report 
of continuity of symptomatology between his current low back 
condition and injury in service.

Regarding the question of continuity of symptomatology, the 
preponderance of the evidence is that the veteran's 
symptomatology was discontinuous.  His several reports of 
back problems since service may well represent his perception 
of continuity, but t the clear evidence of discontinuity 
outweighs the veteran's perceptions.

The most significant evidence against finding continuity of 
symptomatology is the April 1983 Army medical history and 
examination report and the National Guard medical histories 
and medical reports, because they affirmatively show 
discontinuity.  The report from Edge Regional Medical Center 
that it did not treat the veteran prior to 1988, and then for 
something other than his back, contradicts the veteran's 
testimony at his hearing.  The hospital's records are more 
probative than the veteran's recollection.  The veteran's 
failure to mention the purportedly continuous back symptoms 
in the December 1995 review of systems mentioned above, and 
the numerous medical reports following the October 1997 MVA 
outweighs the veteran's November and December 2002 reports of 
back problems since the injury in service.  Taken together, 
the evidence shows that there is not continuity of 
symptomatology of a back condition noted in service with 
which a current back condition could have a nexus.  38 C.F.R. 
§ 3.303(b) (2005).

The veteran had VA compensation examinations of his back in 
June 2003 and May 2005.  The former examiner find mild 
paralumbar muscle tenderness and diagnosed chronic low back 
pain secondary to muscle strain.  The latter examiner 
diagnosed lumbar spine spondylosis based on current x-ray 
showing of minimal vertebral spurring and a CT study negative 
for disc herniation.  Both examiners reviewed the veteran's 
claims file, including his service medical records and his VA 
treatment records.  Both examiners opined that there is no 
connection between the veteran's injuries in service and his 
current back condition.  Both opined that his current back 
condition was probably due to the 1997 MVA.  No medical 
practitioner has opined that the veteran's current back 
condition is related to service.

Thus, the clear weight of the evidence is against finding a 
nexus between the veteran's current condition and his in-
service back problems.  Savage, 10 Vet. App. at 497.
II. Duty to Notify and to Assist

VA adjudicated the instant claim prior to enactment of the 
current laws and regulations governing VA's duties of notice 
and assistance with VA claims.  In a hearing of May 2001, the 
hearing officer discussed with the veteran information and 
evidence necessary to substantiate his claim, including what 
action the veteran would take to produce evidence and what 
action VA would take.  In May and September 2004 VA notified 
the veteran by letter of information and evidence necessary 
to substantiate his claim, and of his rights and his and VA's 
respective duties to produce information and evidence.  These 
letters included a specific request for evidence currently in 
the veteran's possession and notice that he is ultimately 
responsible to produce evidence VA cannot obtain.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The May 2004 and 
January 2006 supplemental statements of the case show that VA 
readjudicated the veteran's claim upon receipt of additional 
evidence, thus the veteran had both the knowledge and 
opportunity to participate in prosecuting his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). VA has 
discharged its notice duties in this case.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).

VA has obtained all evidence of which it had notice and, 
where required, authorization from the veteran.  It has 
examined the veteran twice and obtained medical opinions 
necessary to decide the claim.  The veteran has not 
cooperated with VA efforts to assist him.  He has never 
produced authorization for VA to obtain medical records from 
Burnett Clinic, or produced records from Edge Regional 
Medical Center predating 1988, despite discussion at his 
hearing of the need for the Burnett records, notice in March 
2001 and October 2002 SSOCs of the ERMC records obtained, a 
June 2004 letter to the veteran about further VA efforts to 
obtain records from ERMC, and notice in the January 2006 SSOC 
of ERMC's negative response regarding requests for additional 
records.  Thus, the veteran's failure to authorize VA to 
obtain certain private records discharged VA's duty to assist 
him to obtain those records.  38 C.F.R. § 3.159(c)(1)(i), 
(ii) (2005).  VA has adequately notified the veteran of the 
failure to obtain putative records from ERMC.  38 C.F.R. 
§ 3.159(e) (2005).  In sum, VA has discharged its duty to 
assist the veteran to prosecute his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).


ORDER

Service connection for a back disability is denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


